By previous order of this court, made on July 14, 1969 on this appeal from a judgment of the County Court, Suffolk 'County, rendered May 31, 1968, this case was remitted to the trial court for a Huntley hearing and the appeal has been held in abeyance in the interim (People v. Walter B. [Anonymous], 32 A D 2d 965). The hearing has been held and a decision and an order thereon have been rendered in favor of respondent, dated and entered August 19, 1969. Judgment affirmed. No opinion. Rabin, Acting P. J., Munder, Martuscello, Kleinfeld and Benjamin, JJ., concur.